Citation Nr: 0843108	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for status post removal 
of basal cell carcinoma of the right cheek, to include as a 
result of exposure to herbicides.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

At his September 2008 Travel Board hearing, the veteran's 
representative indicated that the veteran had recently filed 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  At present, this claim has 
not been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate development and consideration.

For reasons explained below, the issue of entitlement to 
service connection for malaria is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.






FINDING OF FACT

The veteran's basal cell carcinoma of the right cheek was not 
shown in service or for many years thereafter, and has not 
been shown by competent medical evidence to be etiologically 
related to his active service.


CONCLUSION OF LAW

Basal cell carcinoma of the right cheek was not incurred in 
or aggravated by 
active service, and its incurrence or aggravation during 
active service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a November 2005 letter issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  A letter 
advising the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations was provided to the veteran in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and VA treatment records.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
basal cell carcinoma, any question as to an appropriate 
effective date to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of direct service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  A veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 1975 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In the current case, the veteran contends that his basal cell 
carcinoma of the right cheek is related to his military 
service, to include exposure to an herbicide agent during his 
service in the Republic of Vietnam.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for the veteran's basal cell 
carcinoma of the right cheek, status post removal, is not 
warranted on any basis.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of basal cell carcinoma of the right 
cheek.  At the veteran's August 1969 separation examination, 
his face was evaluated as normal.

Post-service VA treatment records reflect that the veteran 
sought medical care in November 2003 for a lesion on his 
right cheek that had appeared approximately one and a half 
years prior.  Results of a November 2003 shave biopsy yielded 
a diagnosis of basal cell carcinoma with positive deep and 
lateral surgical margins.  In December 2003, the veteran 
underwent Mohs' surgery to remove this basal cell carcinoma 
of the right cheek.

With regard to service connection on a direct basis, it is 
true that the veteran suffered from basal cell carcinoma of 
the right cheek following service, and it is presumed that he 
was exposed to herbicides during his service in Vietnam.  
However, the medical evidence of record does not show that 
his basal cell carcinoma of the right cheek was present in 
service.  Furthermore, there is no competent medical evidence 
of a nexus between the veteran's basal cell carcinoma of the 
right cheek and any incident of his military service (to 
include his exposure to herbicides).  Accordingly, service 
connection for the veteran's status post removal of basal 
cell carcinoma of the right cheek on a direct basis is not 
warranted.

The Board notes that there is no competent medical opinion of 
record linking the veteran's basal cell carcinoma of the 
right cheek to any incident of his military service (to 
include his exposure to herbicides).  Rather, the evidence of 
a nexus between the veteran's basal cell carcinoma of the 
right cheek and his military service is limited to the 
veteran's own statements (to include the contentions set 
forth at his September 2008 Travel Board hearing).  These 
statements do not constitute competent evidence of a nexus 
between the claimed disability and the veteran's active 
service, since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine whether his basal cell 
carcinoma of the right cheek is related to service.  However, 
in this case, there is no competent evidence of a possible 
association between his basal cell carcinoma and service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, there is no evidence of the 
condition in service or within a year of discharge.  
Moreover, In accordance with section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  As required by the statute and agreement, 
the NAS submits a report to the Secretary every two years 
regarding the results of their review and summarization of 
the medical literature.  In the most latest report, NAS 
continued to find that that there was inadequate or 
insufficient information to establish an association between 
exposure to herbicides and basal-cell cancers.  72 FR 32395-
01 (2007).  Thus, under these circumstances, there is no duty 
to provide a medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to service connection on a presumptive basis as a 
chronic disease, there is no competent evidence indicating 
that the veteran suffered from basal cell carcinoma of the 
right cheek to a degree of 10 percent within one year 
following his discharge from service.  All of the medical 
evidence of record, as well as the veteran's hearing 
testimony, note an onset of his basal cell carcinoma of the 
right cheek as occurring decades following service.  
Accordingly, service connection for the veteran's status post 
removal of basal cell carcinoma of the right cheek on a 
presumptive basis as a chronic disease is not warranted.

Finally, with regard to service connection on a presumptive 
basis as a result of herbicide exposure, the veteran's basal 
cell carcinoma of the right cheek is not a disability that is 
recognized as being related to Agent Orange, and therefore it 
is not subject to presumptive service connection on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  Accordingly, 
service connection for the veteran's status post removal of 
basal cell carcinoma of the right cheek on a presumptive 
basis as a result of herbicide exposure is not warranted.

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that the veteran's 
basal cell carcinoma of the right cheek was not shown in 
service or for many years thereafter, and is not the result 
of any incident of service.  Accordingly, service connection 
for the veteran's status post removal of basal cell carcinoma 
of the right cheek is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for status post removal of 
basal cell carcinoma of the right cheek, to include as a 
result of exposure to herbicides, is denied.


REMAND

The veteran contends that the malaria which he suffered from 
in service has caused him to experience current residual 
symptoms such as breathing problems, chest colds and 
congestion, and chills and fevers.

Service treatment records show that the veteran was admitted 
to a military hospital in May 1969 with a four-day history of 
chills, fever, muscle cramps, and headaches.  He tested 
positive for malaria and was treated with medication.  It was 
noted that his response to treatment was prompt and that his 
hospital course was uneventful.  He was discharged from the 
hospital after six days with a diagnosis of P. vivax malaria 
and put on light duty.  One week later, a follow-up 
examination was negative, and the veteran was deemed fit for 
full duty.  His August 1969 separation examination is 
negative with regard to any symptoms or diagnosis of malaria.

Post-service VA treatment records are negative for any 
complaints, diagnosis, or treatment of malaria.

At his September 2008 Travel Board hearing, the veteran 
testified that he is currently experiencing symptoms that he 
believes are residuals of the malaria that he had in service.  
Specifically, the veteran complained of breathing problems, 
problems with heat and hot weather (to include feeling 
flustered and agitated, as well as getting hives), frequent 
chest colds and a lot of chest congestion, and chills and 
fevers (during certain times of the year).

The veteran, as a lay person, is competent to testify as to 
these symptoms.  However, the veteran, as a lay person, is 
not competent to testify as to whether these symptoms 
indicate a diagnosis of malaria or whether they constitute 
residuals of his in-service malaria.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the record 
shows that the veteran does suffer from current symptoms, and 
because the veteran's service treatment records reflect that 
he had malaria in service, the veteran should now be afforded 
a VA examination to determine the nature and extent of his 
current symptomatology and for an opinion as to whether his 
current symptoms are related to his in-service malaria.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since June 2007 from the Denver, 
Colorado VA healthcare system.

2.  Schedule the veteran for a VA 
infectious disease examination to 
determine the whether the veteran 
suffers from current residuals of 
malaria.  The claims file should be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
including blood work to determine the 
presence of malaria.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether the 
veteran suffers from any current 
residuals of malaria, and any such 
residual symptomatology should be 
reported in detail.  

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


